           Case 1:20-cv-00658-SAB Document 5 Filed 05/18/20 Page 1 of 4



1
2
3
4
5
6
7
8                                     UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   LATWAHN MCELROY,                                  )   Case No.: 1:20-cv-00658-SAB (PC)
                                                       )
12                    Plaintiff,                       )
                                                       )   ORDER GRANTING PLAINTIFF’S MOTION
13             v.                                          TO PROCEED IN FORMA PAUPERIS BASED
                                                       )   ON FINDING OF IMMINENT DANGER
14                                                     )   EXCEPTION
     GOMEZ, et al.,,
                                                       )
15                                                     )   [ECF No. 4]
                      Defendants.                      )
16                                                     )
                                                       )
17                                                     )
18             Plaintiff Latwahn McElroy is proceeding pro se in this civil rights action pursuant to 42 U.S.C.
19   § 1983.
20             Plaintiff filed the instant complaint on May 11, 2020. (ECF No. 1.)
21             Currently before the Court is Plaintiff’s motion to in forma pauperis on May 14, 2020. (ECF
22   No. 4.)
23                                                         I.
24                                             LEGAL STANDARD
25             The Prison Litigation Reform Act of 1995 (PLRA) was enacted “to curb frivolous prisoner
26   complaints and appeals.” Silva v. Di Vittorio, 658 F.3d 1090, 1099-1100 (9th Cir. 2011). Pursuant to
27   the PLRA, the in forma pauperis statue was amended to include section 1915(g), a non-merits related
28   screening device which precludes prisoners with three or more “strikes” from proceeding in forma
                                                           1
             Case 1:20-cv-00658-SAB Document 5 Filed 05/18/20 Page 2 of 4



1    pauperis unless they are under imminent danger of serious physical injury. 28 U.S.C. § 1915(g);

2    Andrews v. Cervantes, 493 F.3d 1047, 1050 (9th Cir. 2007). The statute provides that “[i]n no event

3    shall a prisoner bring a civil action … under this section if the prisoner has, on 3 or more prior occasions,

4    while incarcerated or detained in any facility, brought an action or appeal in a court of the United States

5    that was dismissed on the grounds that it is frivolous, malicious, or fails to state a claim upon which

6    relief may be granted, unless the prisoner is under imminent danger of serious physical injury.” 28

7    U.S.C. § 1915(g).

8                                                                II.

9                                                        DISCUSSION

10            As a threshold issue before turning to whether the PLRA applies to this case, the Court must

11   examine whether Plaintiff’s claim is properly brought in a civil rights action, pursuant to 42 U.S.C. §

12   1983, rather than in a petition for writ of habeas corpus. In this case, a finding in Plaintiff’s favor, i.e.,

13   that he was subjected to unconstitutional conditions, would not necessarily impact the duration of his

14   confinement. Therefore, his claim falls outside of the core of habeas corpus, and is properly brought in

15   a civil rights complaint. See Nettles v. Grounds, 830 F.3d 922, 934-35 (9th Cir. 2016) (en banc).

16            Turning to the application of the PLRA in this matter, the Court finds that Plaintiff has incurred

17   three or more strikes under section 1915(g) prior to filing this lawsuit. The Court takes judicial notice

18   of the following cases: McElroy v. Schultz, No. 1:08-cv-00179-OWW-MSJ (E.D. Cal. April 20, 2010)

19   (dismissed action for failure to state a cognizable claim for relief); McElroy v. CDC, No. 2:08-cv-

20   000733-HWG (E.D. Cal. June 3, 2009) (dismissed action for failure to state a cognizable claim for

21   relief); McElroy v. Gebmedin, et al., No. 1:08-cv-00124-LJO-GSA (E.D. Cal. Dec. 11, 2008) (dismissed

22   for failure to state a cognizable claim for relief);1 McElroy v. Inglewood, et al., No. 2:03-cv-5034-UA-

23   MLG (C.D. Cal. July 25, 2003) (dismissed as frivolous); and McElroy v. Inglewood, et al., No. 2:02-

24
25
26   1
       See Harris v. Mangum, 863 F.3d 1133, 1143 (9th Cir. 2017) (“[W]hen (1) a district court dismissed a complaint on the
     ground that it fails to state a claim, and (2) the court grants leave to amend, and (3) the plaintiff then fails to file an
27   amended complaint, the dismissal counts as a strike under § 1915(g).”). The Ninth Circuit reasoned that “[a] prisoner may
     not avoid incurring strikes simply by declining to take advantage” of the opportunity to amend the complaint. Id.
28

                                                                  2
             Case 1:20-cv-00658-SAB Document 5 Filed 05/18/20 Page 3 of 4



1    4301-MMM-MLG (C.D. Cal. Nov. 20, 2002) (dismissed for failure to state a cognizable claim for

2    relief).

3               The issue now becomes whether Plaintiff has met the imminent danger exception, which requires

4    Plaintiff to show that he is under (1) imminent danger of (2) serious physical injury and which turns on

5    the conditions he faced at the time he filed his complaint on May 8, 2020.2 Andrews, 493 F.3d at 1053-

6    1056. Conditions which posed imminent danger to Plaintiff at some earlier time are immaterial, as are

7    any subsequent conditions. Id. at 1053. While the injury is merely procedural rather than a merits-

8    based review of the claims, the allegations of imminent danger must still be plausible. Id. at 1055.

9    The Court finds that Plaintiff’s complaint allegations do not meet the imminent danger exception.

10   Andrews, 493 F.3d at 1053.

11              In his complaint, Plaintiff alleges, inter alia, that he has not been provided adequate medical

12   devices or placed in an appropriate cell, which has resulted in multiple injuries with no treatment, and

13   that he is currently housed with an incompatible inmate or threatened to be housed with an

14   incompatible inmate, despite his single cell status. Based on the allegations, liberally construed, the

15   Court finds that Plaintiff’s allegations of imminent harm are sufficiently plausible. Andrews v.

16   Cervantes, 493 F.3d 1047, 1055 (9th Cir. 2007) (emphasizing that the allegations in a pro se complaint

17   are required to be liberally construed). Therefore, the Court concludes that Plaintiff has credibly

18   alleged imminent danger of serious physical injury pursuant to 28 U.S.C. § 1915(g) to be allowed to

19   proceed in forma pauperis in this action.

20                                                              III.

21                                                           ORDER

22              Based on the foregoing, it is HEREBY ORDERED that:

23              1.     Plaintiff’s motion to proceed in forma pauperis (ECF No. 4) is granted;

24
25
26   2
       Under the “mailbox rule,” when a pro se inmate gives prison authorities a pleading to mail to court, the Court deems the
     pleading constructively “filed” on the date it is signed. Roberts v. Marshall, 627 F.3d 768, 770 n.1 (9th Cir. 2010);
27   Douglas v. Noelle, 567 F.3d 1103, 1107 (9th Cir. 2009) (stating the “mailbox rule applies to § 1983 suits filed by pro se
     prisoners”).
28

                                                                  3
              Case 1:20-cv-00658-SAB Document 5 Filed 05/18/20 Page 4 of 4



1             2.      The Director of the California Department of Corrections and Rehabilitation or his

2                     designee shall collect payments from Plaintiff’s prison trust account in an amount equal

3                     to twenty percent (20%) of the preceding month’s income credited to the prisoner’s

4                     trust account and shall forward those payments to the Clerk of the Court each time the

5                     amount in the account exceeds $10.00, in accordance with 28 U.S.C. § 1915(b)(2), until

6                     a total of $350.00 has been collected and forwarded to the Clerk of the Court. The

7                     payments shall be clearly identified by the name and case number assigned to this

8                     action.

9             3.      The Clerk of the Court is directed to serve a copy of this order and a copy of Plaintiff’s

10                    in forma pauperis application on the Director of the California Department of

11                    Corrections and Rehabilitations, via the court’s electronic case filing system

12                    (CM/ECF).

13            4.      The Clerk of Court is directed to serve a copy of this order on the Financial

14                    Department, U.S. District Court, Eastern District of California, Fresno Division.

15            5.      Plaintiff is advised that his complaint will be screened in due course, but the Court has

16                    an extremely large number of pro se plaintiff civil rights cases pending before it, and

17                    delay is inevitable.

18
19   IT IS SO ORDERED.

20   Dated:        May 15, 2020
21                                                       UNITED STATES MAGISTRATE JUDGE

22
23
24
25
26
27
28

                                                           4
